REYNOLDS, Justice
(concurring).
I concur. Additionally, I submit these remarks in connection with the determination that the written incriminatory statement made by the child F. G., absent the concurrence of the attorney for him in the waiver of the child’s right to remain silent, may not be used against the child.
The legislature's plenary revision of the existent statutes applicable to delinquent children culminated in the 1973 enactment of Title 3 of the Family Code to govern the general subject of children answerable to the jurisdiction of the juvenile court. Among the stated legislative purposes is one assuring a fair hearing in which the “constitutional and other legal rights” of the parties are “recognized and enforced.” V.T.C.A. Family Code, § 51.01.' Thus, from the outset, not only the tone, but the very language of the Code is that the basic constitutional rights are assured as well as other legal rights that the Code will proclaim for the protection of the child. Consistent therewith, the sequent Code provisions obviously are drafted with respectful regard for the constitutional guarantees, whether delineated therein or not, while at the same time proclaiming other legal rights for the child.
Manifesting awareness of the In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed. 2d 527 (1967), pronouncement that the constitutional right to remain silent, and thereby resist compulsory self-incrimination, is available to a child in a proceeding to determine if the child has engaged in delinquent conduct, the legislature inserted that right in § 54.03(e) with the initial declaration that such child “need not be a witness against nor otherwise incriminate himself.” Equally aware that a constitutional right or any other legal right granted may be waived, the legislature specified in § 51.09 that “unless a contrary intent clearly appears elsewhere in this title, any right granted to a child by this title or by the constitution or laws of this state or the United States may be waived” only under certain conditions. One of those conditions, undoubtedly incorporated in recognition of the admonition in Haley v. Ohio, *375332 U.S. 596, 68 S.Ct. 302, 92 L.Ed. 224 (1948), that admissions and confessions made by a child require careful inquiry and special caution, is that any such right may be waived only “if . . . made by the child and the attorney for the child.” § 51.09(1). This condition constitutes the proclamation of one of the “other legal rights” granted the child by the Code in addition to the assured constitutional rights.
It is conceded that, except for the § 51.-09(1) provision for the attorney’s concurrence with the child to waive any right, the written incriminatory statement was made after the child validly waived his constitutional right to remain silent. The state contends that the § 51.09(1) provision is merely directory and that the written statement is controlled by and admissible under the second sentence of § 54.03(e), which is the only provision speaking directly to extrajudicial statements. That sentence states that “An extrajudicial statement which was obtained without fulfilling the requirements of this title or of the constitution of this state or the United States, may not be used in an adjudication hearing.”
The state’s contention is premised, in effect, on the assumption that the sentence is a positive assertion that a statement is admissible if it fulfills the requirements of either Title 3, or the state or the Federal constitution. To the contrary, the language employed in the sentence expresses the concept of admissibility from the negative viewpoint; that is, a statement is not admissible if it fails to meet the requirements of either the Code, or the state or Federal constitution. Admittedly, F. G.’s written statement did not meet the un-waived requirements of § 51.09(1) of the Code; and an intent that the requirements do not apply to an extrajudicial statement does not clearly appear in any other section of the Code. Therefore, F. G.’s written statement was inadmissible for lack of the attorney’s concurrence in the waiver of the child’s right to remain silent.